DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent # 7,729,679 B1) in view of Pan et al (U.S. Patent Pub. # 2010/0098263 A1).
Regarding claim 1, Lee discloses an apparatus (figures 1-2, an interference detector 135)  for determining a trigger time(column 2, lines 24-29 and column 2, lines 54-61, “the interference detector 135 may compare and analyze the first stage filtered outputs and transmit a signal to the signal switch 140.”), the apparatus comprising: an input port (figure 2, an input port of filters 210,  215 and 220)  for receiving an input signal (see figure 2, the input port  of filters 210,  215 and 220 received an input signal 205; column 2, lines 9-10, lines 29-32 and lines 58-61 ); a number of at least two detection paths (figure 2, an interference indicator bit 270 and an interference level indicator bit 275; column 2, lines 54-61), each detection path comprising a low pass filter and a related trigger detector (figure 2, low pass filters 210 and 215,  column 2, lines 54-61), wherein the low pass filter of each detection path has a different bandwidth (column 3, lines 7-16), each low pass filter is electrically connected to the input port (see figures 1-2, column 2, lines 9-10 and column 2, lines 54-61 “an input signal 105/205 to the plurality of first stage linear filters 110-130/210-220), and configured to apply a low pass filtering of the input signal and provide the filtered signal to the related trigger detector (column 2, lines 54-61,        “…the interference detector 135 may receive the filtered signals from the first stage linear filters 110-130 and output an interference indicator bit 270 and an interference level indicator bit 275.”), 
Lee  does not explicitly discloses each related trigger detector is configured to identify a predetermined trigger event and to determine a trigger time of the identified 
 Pan et al discloses a trigger detector (figures 3A and 3D, a leakage adjuster 18)  is configured to identify a predetermined trigger event (see figure 3D, the logical block 53-1 to logical block 53-n; paragraph 0045, “…the logical block 53-1 to logical block 53-n are determined the triggering events”) and to determine a trigger time of the identified trigger event; and a selector for receiving the determined trigger times from the trigger detectors and outputting one of the received trigger times (paragraph 0045, the selected logical block provided to the coefficient calculator 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identify a predetermined trigger event in receiver of Pan et al in to the receiver of Lee in order to reduce the number of occurrences of distortion and nonlinearities as taught by Pan et al (paragraph 0054).
	
Regarding claim 2, Lee in view of Pan et al discloses the apparatus of claim 1. Lee does not explicitly disclose the apparatus comprising a further trigger detector which is directly connected to the input port, the further trigger detector is configured to identify the predetermined trigger event and determine a further trigger time of the identified trigger event based on the input signal received on the input port, wherein the selector is configured to receive the determined further trigger time from the further trigger detector and output one of the received trigger times or the further trigger time.


Regarding claim 3, Lee in view of Pan et al discloses the apparatus of claim 2. Lee does not explicitly disclose apparatus comprising a controller configured to control the selector to output one of the provided trigger times when the further trigger detector has detected a predetermined trigger event.
Pan et al discloses a controller configured to control the selector to output one of the provided trigger times when the further trigger detector has detected a predetermined trigger event (paragraph 0045).

Regarding claim 4, Lee in view of Pan et al discloses the apparatus of claim 3. Pan discloses wherein each trigger detector of the number of trigger paths is configured to provide a trigger detection signal when the predetermined trigger event is detected by the respective trigger detector (column 4, lines 33-44), and the controller is configured to control the selector to output the trigger time of the trigger path providing a trigger detection signal and having the low path filter with the highest bandwidth (column 4, lines 33-57 “comparator 260 may output an interference indicator bit 270 based on the 

Regarding claim 5, Lee in view of Pan et al discloses the apparatus of claim 4. Pan et al discloses wherein each trigger path comprises a validation unit for validating the detection of the predetermined trigger event in the respective trigger path and providing a control signal if the detection fulfills a predetermined condition (column 6, lines 2-5 “…switch 140 may use the interference indicator bit 270 and the interference level indicator bit 275 to determine which of the three filtered signals to output to the FM receiver”).

Regarding claim 6, Lee in view of Pan et al discloses the apparatus of claim 5. Pan et al discloses wherein the controller is configured to control the selector to output the trigger time of a trigger path providing a control signal (column 6, lines 6—21, “…the switch selects the output of the low-pass filters”).

Regarding claim 8, Lee in view of Pan et al discloses the apparatus of claim 5.  Lee discloses wherein the controller is configured to control the selector to output the trigger time of the further trigger detector, if no control signal is provided by any of the trigger paths and/or no trigger event is detected in any of the trigger paths (column 4, lines 57-63 and column 6, lines 29-40 “… the signal energy of the middle frequency bandwidth component of the input signal as compared to the signal energy of the high frequency bandwidth component of the input signal tends to show that noise and other 

Regarding claim 9, claim 9 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 9.

Regarding claim 10, and as applied to the claim 9 above, claim 10 is similar in scope to the claim 2 and thus the rejection to claim 10 hereinabove is also applicable to claim 2.

Regarding claim 11, Lee in view of Pan et al discloses the apparatus of claim 10.  Lee discloses controlling the selection of a trigger time, and outputting one of the trigger times when a trigger event has been detected in the unfiltered received input signal (column 6, lines 5-21).

Regarding claim 12, and as applied to the claim 11 above, claim 12 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 12.
	
Regarding claim 13, and as applied to the claim 12 above, claim 13 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 13.



Regarding claim 16, Lee in view of Pan et al discloses the apparatus of claim 13.  Lee discloses the trigger time relating to the unfiltered received input signal is output, if no control signal is provided by any of the trigger paths and/or no trigger event is detected in any of the trigger paths (column 4, lines 57-63 and column 6, lines 29-40).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent #  7,729,679 B1) in view of Pan et al (U.S. Patent Pub. # 2010/0098263 A1) further in view of  Tao et al (U.S. Patent Pub. # 2009/0080906 A1).
Regarding claim 7, Lee in view of Pan et al discloses the apparatus of claim 5.
Lee in view of Pan et al does not disclose wherein each validation unit comprises: a delay element for applying a predetermined delay to the input signal, a subtraction element for determining a difference between the filtered input signal and the delayed input signal, an averaging device for generating an average value of the determined difference over a predetermined time period, and a comparator for comparing the average value with a threshold level.
Tao et al discloses a validation unit comprises: a delay element for applying a predetermined delay to the input signal (figure 2,  delayer 114, 115), a subtraction element for determining a difference between the filtered input signal and the delayed input signal (figure 2, a subtracter 116  ), an averaging device (figure 2, an averager 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tao et al in to in to the apparatus of Lee in view of Pan et al in order to provide simplified signal monitor/control operating at a speed far lower than the bit rate as taught by Tao et al (paragraph 0021).

Regarding claim 15, and as applied to the claim 13 above, claim 15 is similar in scope to the claim 7 and thus the rejection to claim 7 hereinabove is also applicable to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649